Citation Nr: 1205639	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  07-24 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include on a secondary basis. 

2.  Entitlement to service connection for a brain tumor (diagnosed as glioblastoma), to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from June 1965 to June 1967, to include service in Vietnam as a medical corpsman. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2010, the Veteran withdrew his request for hearings at the RO and before the Board.  In August 2011 and October 2011 the Board obtained advisory medical opinions for the case from the Veterans Health Administration (VHA). 

In various statements of record, the appellant raised the issues of entitlement to an increased rating for PTSD and entitlement to a total rating based on unemployability.  These matters are referred to the RO or the Appeals Management Center (AMC), in Washington, DC, for appropriate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  


FINDINGS OF FACT

1.  Hypertension was not present until more than one year following the Veteran's discharge from service, is not etiologically related to service, and was not caused or permanently worsened by service-connected disability. 

2.  A brain tumor was not present in service or until years thereafter and is not etiologically related to service, to include Agent Orange exposure in service. 





CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active military service and is not proximately due to or the result of service-connected disability, and service incurrence or aggravation of hypertension may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011). 

2.  A brain tumor was not incurred in or aggravated by active military service and service incurrence or aggravation of a brain tumor may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was mailed a letter in November 2006, prior to the initial adjudication of the claims, advising him of what the evidence must show and the respective duties of VA and the claimant in obtaining evidence.  

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records has been completed.  The Veteran's available service treatment records (STRs) are associated with his claims file.  Pertinent post-service treatment records have been associated with the claims file.  The Veteran underwent appropriate VA examinations and VA obtained two VHA expert medical opinions.  The Veteran has not identified any outstanding, available evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the claims. 

Law and Regulations 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, for veterans who have served 90 days or more of active service during a war period, certain chronic disabilities, such as hypertension and malignant tumors, are presumed to have been incurred or aggravated in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a)  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

38 U.S.C.A. § 1116(a) provides presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  It also provides presumptive service connection on the basis of herbicide exposure for each additional disease that the Secretary determines in regulations prescribed under this section warrants a presumption of service connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within a period (if any) prescribed in such regulations in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 

Whenever the Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.  38 U.S.C.A. § 1116(b)(1). 

In making determinations for the purpose of this subsection, the Secretary shall take into account (A) reports received by the Secretary from the National Academy of Sciences  under section 3 of the Agent Orange Act of 1991 [note to this section], and (B) all other sound medical and scientific information and analyses available to the Secretary. In evaluating any study for the purpose of making such determinations, the Secretary shall take into consideration whether the results are statistically significant, are capable of replication, and withstand peer review.  38 U.S.C.A. § 1116(b)(2). 

An association between the occurrence of a disease in humans and exposure to an herbicide agent shall be considered to be positive for the purposes of this section if the credible evidence for the association is equal to or outweighs the credible evidence against this association.  38 U.S.C.A. § 1116(b)(3). 

Glioblastoma is not among the diseases specified in 38 U.S.C.A. § 1116(a).  In addition, the Secretary has not determined, on the basis of sound medical and scientific evidence, that a positive association exists between the exposure of humans to an herbicide agent and the occurrence of glioblastoma in humans.  The Secretary has published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  These include brain tumors.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600- 08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007). 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has also held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Factual Background and Analysis 

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Hypertension

The Veteran's STRs are negative for complaints or findings of hypertension.  On service separation in June 1967, his blood pressure was 122/68.

Following service, the first medical evidence of pertaining to hypertension is dated in 1992.  Specifically, VA treatment records note that the Veteran has been treated for hypertension since 1992.  

In a November 2006 claim for service connection, the Veteran indicated that his hypertension began in 1980. 

A February 2008 VA examination report notes a diagnosis of posttraumatic stress disorder (PTSD) related to the Veteran's military service in Vietnam.  An April 2008 rating decision awarded service connection for PTSD.

During a November 2008 VA examination, the Veteran reported that he began taking medication for hypertension several months after service.  He also reported having a "slight stroke" in the 1970's.  He indicated that his treating physician for that time period is deceased.  He currently remained on medication to control his blood pressure.  The VA examiner stated, "I am also not aware of scientific evidence specifically linking chronic hypertension in a conclusive way with posttraumatic stress disorder."

In a February 2011 statement, the Veteran's representative cited to medical publications which purportedly show a link between PTSD and hypertension.

Pursuant to the Board's referral of this case for a VHA medical opinion, a VA physician reviewed the Veteran's claims folder in August 2011 and also responded to the question of whether it was at least as likely as not (50 percent or better probability) that the Veteran's hypertension was caused or aggravated by his service-connected PTSD. 

Based on a review of the evidence of record, including the Veteran's statements, the VHA physician opined (in pertinent part) that the Veteran's, "hypertension is less likely as not caused by or a result of PTSD."  In this regard, she stated that the, "heterogeneity of the presentation of PTSD makes a causal medical nexus to hypertension less likely than not."  She also noted that the, "preponderance of current medical literature does not give plausibility to the association of PTSD causing" hypertension.  She noted the numerous other risk factors for hypertension, including salt intake, alcohol intake, dyslipidemia, obesity, physical inactivity, certain personality traits, and certain medical conditions (including renal disease and sleep apnea).  She also provided rationale for an opinion that the Veteran's hypertension was not aggravated by PTSD; however, she failed to provide an opinion regarding aggravation.  

The Board found that the August 2011 VHA opinion raised additional questions and referred this case for clarification in an additional VHA medical opinion.  The same VHA physician reviewed the Veteran's claims file in October 2011 and also responded to the question of whether it was at least as likely as not (50 percent or better probability) that the Veteran's hypertension was aggravated (i.e., chronically worsened) by his service-connected PTSD.

Based on a review of the evidence of record, including the Veteran's statements, the VHA physician opined that the Veteran's hypertension is not aggravated by his PTSD.  She again stated that the, "preponderance of current medical literature does not give plausibility to the association of PTSD . . . aggravating hypertension."  She again noted that several other medical conditions, including renal disease and sleep apnea, are associated with secondary hypertension."

The record does not contain any medical evidence that the Veteran's hypertension was manifested in service or during the Veteran's first post-service year.  In fact, there is no post-service medical evidence of hypertension until 1992, 25 years after the Veteran's discharge.  Although the Veteran reported during a November 2008 VA examination, that he began taking medication for hypertension several months after service, there is no medical evidence substantiating this.  Moreover, in his November 2006 claim for service connection, the Veteran indicated that his hypertension began in 1980.  Therefore, the Board must conclude that the preponderance of the evidence establishes that the Veteran did not have hypertension in service or until more than one year following his discharge from service.

The evidence of record does not include any medical opinion that the Veteran's current hypertension is (or might be) related to his active service or to service-connected disability.  The two VHA opinions are against the Veteran's claim.  There is no medical opinion to the contrary.  While the Veteran might sincerely believe that his hypertension is related to his PTSD, his lay opinion concerning this matter requiring medical expertise is of no probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Regarding the medical treatise evidence referenced by the Veteran's representative in 2011, the Court has held that a medical article or treatise, "can provide important support when combined with an opinion of a medical professional," if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998).  The medical treatise, [textbook, or article] must provide more than speculative, generic statements not relevant to the appellant's claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  In this case, however, the internet article evidence was referenced by the Veteran's representative and was not accompanied by the medical opinion of a medical professional.  In addition, the articles do not provide statements for the facts of the Veteran's specific case.  For these reasons, the Board finds that the articles do not contain the specificity to constitute competent evidence of the claimed medical nexus.  See Sacks, 11 Vet. App. at 317; see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996). 

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal and his claim must be denied. 

Brain Tumor

The Veteran's service personnel records reflect that he served in the Republic of Vietnam.  His STRs are negative for complaints or findings related to a brain tumor.

Following service, private treatment records dated in May 2006 note that the Veteran was diagnosed with glioblastoma of the right parietal lobe after a biopsy.  He began treatment with chemotherapy.

In a January 2008 statement, Dr. B noted that she had been treating the Veteran's brain tumor since 2006.  She stated, "Although [the Veteran's] separation examination was silent of any treatment or diagnosis of brain cancer, it is at least as likely as not that the onset of his cancer is related to his exposure to herbicides (specifically Agent Orange) while on active service in Vietnam."

A November 2008 VA examination report notes the Veteran's current diagnosis of glioblastoma.  After reviewing the Veteran's claims file, the VA examiner stated:

It is less likely than not that the [V]eteran's brain cancer is related to exposure to Agent Orange.  The rationale is that the Veterans and Agent Orange Update 2006[,] on the basis of detailed evaluation of the epidemiological evidence from new and previously reported studies[,] concludes that there is inadequate or insufficient evidence to determine where there is an association between exposure to  . . . (Agent Orange) and brain cancer . . . .

The record does not contain any evidence that the Veteran's brain tumor was manifested in service or during the Veteran's first post-service year.  In fact, there is no post-service medical evidence of a brain tumor until 2006, nearly 40 years after the Veteran's discharge.  Consequently, service connection for a brain tumor on the basis that it became manifest in service or during the first post-service year is not warranted. 

The Veteran's theory of entitlement to service connection for his brain tumor is premised on an allegation that it resulted from his exposure to Agent Orange in Vietnam.  While the Veteran served in Vietnam, and is presumed to have been exposed to Agent Orange, glioblastoma is not enumerated among the diseases the Secretary has determined are related to herbicide (Agent Orange) exposure.  See 38 C.F.R. § 3.309(e).  Consequently, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply. 

The Veteran may still establish service connection for glioblastoma by affirmative, competent and probative evidence showing that such disease is at least as likely as not related to service (including to Agent Orange exposure therein).  See Combee, supra.  Again the first competent (medical) evidence diagnosis of the disability was nearly 40 years after the Veteran's discharge from active duty.  Such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Although the Veteran's physician has provided an opinion linking his brain tumor to Agent Orange exposure in service, the opinion is of limited probative value since no rationale for the opinion was provided.  On the other hand, the Board finds the VA examiner's opinion against the claim to be thorough, well supported by references to the record, and supported by sound rationale.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  

The Board has also considered the Veteran's own statements to the effect that his brain tumor was incurred during his military service.  In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  Here, as a layman, the Veteran is not competent to provide a probative opinion regarding the etiology of the claimed glioblastoma.  The Board has considered the benefit of the doubt doctrine; as the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a brain tumor is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


